department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division date date release date uniform issue list legend receiver insurance_company guaranty fund state court state date date date date date date dear xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxkxxkxk xxxxxx xxxxxxk xxxxxx xxxxxkx xxkxxxx we have considered your ruling_request for a determination that insurance_company will suffer no adverse federal tax consequences under sec_501 of the internal_revenue_code code with regard to receiver's final creditor distributions and the closing of the receivership estate facts insurance_company is an insolvent insurance_company being liquidated under the supervision and control of the court appointed statutory receiver on date the state court placed insurance_company in receivership due to its financial condition and as a result guaranty fund became responsible for insurance company's insurance obligations receiver represents that insurance_company has been continuously in receivership since that time as such receiver has been selling assets pursuing litigation and transferring insurance_company liabilities additionally receiver and guaranty fund negotiated assumption transactions whereby all of insurance company's annuity and biood plan policies were assumed by other xxxxxx insurers by the end of date receiver represents that the result of these transfers was that insurance_company has received no direct written premiums and no net written premiums since date after these transfers receiver applied for exemption under sec_501 of the code on behalf of insurance_company insurance_company was recognized as exempt from federal_income_tax under sec_501 as an organization described in sec_501 commencing date for tax years when insurance_company met the definition of an insurance_company other than a life_insurance_company under sec_816 and when insurance company's net written premiums or if greater direct written premiums did not exceed the dollar_figure limit as prescribed by sec_501 receiver now represents that it plans to complete final distributions and close the receivership estate by the end of the current_year ruling requested receiver seeks a ruling that insurance_company will suffer no adverse federal_income_tax consequences under sec_501 of the code with regard to the final distributions to creditors and the closing of its receivership estate law and analysis sec_501 of the code provides that an organization described in sec_501 of the code is exempt from federal_income_tax prior to sec_501 of the code provided that an insurance_company other than a life_insurance_company was tax-exempt if its net written premiums or if greater its direct written premiums did not exceed dollar_figure the pension funding equity act p l act was enacted on date section of the act made several changes to sec_501 of the code that in general are effective for taxable years beginning after date specifically the act amended sec_501 of the code to provide for the exemption of insurance_companies as defined in sec_816 other than life_insurance_companies including interinsurers and reciprocal underwriters if the gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of such gross_receipts consist of premiums the act provides a special transition rule with respect to certain insurance_companies in receivership or liquidation section e of the act provides that if an insurance_company meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date for the taxable_year which includes date and on date is ina receivership liquidation or similar proceeding under the supervision of a state court then amendments made by this section shall only apply to taxable years beginning after the earlier of the date such proceeding ends or date under section e a of the act we must first determine whether for the taxable_year which includes date insurance_company meets the requirements of sec_501 of the code as in effect for its last taxable_year beginning before date in order to meet the statutory language of sec_501 insurance_company must be an insurance_company other than a life_insurance_company and its net written premiums or if greater direct written premiums must not exceed dollar_figure receiver represents that insurance_company entered into a series of transactions which resulted in a transfer of its annuity and blood plan policies as a result of these transactions receiver represents that insurance_company no longer met the definition of a life_insurance_company under sec_816 the service sent a determination_letter in date confirming insurance company's sec_501 status pursuant to insurance company's form_990 for the date taxable_year insurance_company was in the midst of liquidation was still administering non-life insurance claims and did not have net or direct written premiums exceeding dollar_figure thus based on insurance company's representations and form 990s insurance_company was tax- exempt for the date taxable_year under the pre-2004 version of c and in turn satisfies the requirements of section e a under section e b of the act we must then determine whether on date insurance_company was in a receivership liquidation or similar proceeding under the supervision of a state court insurance_company is an insolvent insurance_company and receiver represents that on date insurance_company was in receivership liquidation or similar proceeding under the supervision of state court in date insurance_company was placed in receivership by state court due to its financial condition insurance_company has represented warranted and provided documentation which establishes that it has been in receivership and liquidation by order of state court since date furthermore receiver is subject_to the orders of state court and final distributions are subject_to approval by state court accordingly based on the representations and information included in the submission on date insurance_company was in a receivership liquidation or similar proceeding under the supervision of a state court and therefore satisfies the requirements of section e b after establishing that the prior provisions of sec_501 of the code apply to insurance_company we must determine whether insurance_company continues to qualify for exemption the service's determination_letter recognized insurance company's exempt status under the then current sec_501 provided that insurance_company continue to meet the requirements of that version of c receiver's representations and a review of six years of insurance company's form 990s confirm that insurance_company had no written premiums and policy claims easily exceeded its reserves therefore in accordance with the service's prior determination insurance_company continues to qualify for sec_501 exemption ruling insurance_company has established that it meets both requirements of section e of the act and as a result insurance_company qualifies for the transition rule for companies in receivership or liquidation under the act therefore the act's amendments to sec_501 20u81003 xxxxxxk of the code do not apply to insurance_company until taxable years beginning after the earlier of the date insurance company's liquidation ends or date accordingly insurance_company continues to qualify as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 until the applicable_date in the transitional rule in addition to certain clarifications being made the requirements for qualification as an insurance_company under c of the code as amended by section of the act have changed insurance_company and receiver may rely on this ruling only during the period in which the transition rule for companies in receivership or liquidation is in effect under section e as such insurance_company should wind up all affairs by date any final distributions made after date will not fall within the protection of this ruling this ruling is based on the understanding that there will be no material changes in the facts and representations upon which it is based except as we have ruled herein we express no opinion as to the tax consequences of the transactions under other sections of the code and income_tax regulations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely is robert c harper jr manager exempt_organizations technical group enclosure notice
